Title: From Alexander Hamilton to Ebenezer Stevens, 26 June 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


New York, June 26, 1799. “In consequence of the reference to me by the Secy. of War in the letter which you shewed me, respecting Mr. Mangin’s compensation, I give it as my opinion that you pay him the four Dollars per day for the times of his employment which you have heretofore stated to me.… You have informed me that at the time of employing Mr. Mangin you promised him compensation at the above rate. I consider the public faith as engaged to comply with the promise, and the good of the service as interested in the compliance.”
